Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 61-63, 66, 68-75 is/are rejected under 35 U.S.C. 102 as being anticipated by Hu US 20190281644
61. A method of wireless communication at a relay node, comprising: 
transmitting capability information to a base station, the capability information indicating support for a first relay mode and a second relay mode (Hu: fig. 6 [0018-0019, 0021, 0063, 0070, 0080, 0098-0099, 0101, 0104] - The base station comprises: a communication interface configured to receive a request from the transmitter communication device for transmitting a communication message from the transmitter communication device to the at least one receiver communication device); 
determining a mode of operation, wherein the mode of operation comprises the first relay mode or the second relay mode (Hu: fig. 6 [0066, 0070-0072] - In the second communication message transmission mode the processor 101b is configured to select a subset of the plurality of relay communication devices 102 for relaying the communication message to the receiver communication device 103-1, 103-2 and to configure the subset of relay communication devices 102 to relay the communication message using one of a plurality of relay modes); and 
communicating with at least one of the base station or another wireless device based at least in part on the determined mode of operation (Hu: fig. 6 [0072] wherein the communication interface 101a is configured to transmit the communication message to the one or more receiver communication devices 103-1, 103-2 via the subset of relay communication devices 102).

62. The method of claim 61, wherein the mode of operation is determined based on information received from the base station (Hu: fig. 6 [0085]).

63. The method of claim 62, wherein the information includes at least one of an indication of a mode selected by the base station or rules or parameters based on which the mode of operation is determined by the relay node (Hu: fig. 6 [0083]).

66. The method of claim 61, further comprising sending some information to the base station indicating the mode of operation selected by the relay node (Hu: fig. 6 [0025-0026, 0101]).

68. The method of claim 61, further comprising: transmitting additional information to the base station, wherein the mode of operation is based on the additional information transmitted to the base station (Hu: fig. 6 [0021, 0025-0026, 0101]).
at least one of: a beam dependence for at least one of the first relay mode or the second relay mode, a noise characteristic of the relay node, a power gain parameter for the relay node, an output power parameter for the relay node, or a switching latency parameter for the relay node (Hu: fig. 6, 12).

70. The method of claim 68, wherein the additional information comprises at least one of: a first measurement report for a backhaul link between the relay node and the base station, a second measurement report for an access link between the relay node and at least one of a user equipment (UE) or a second relay node, or a signal to noise ratio (SNR) estimation for at least one of the first relay mode or the second relay mode (Hu: fig. 6, 12).

71. The method of claim 61, wherein determining the mode of operation includes changing between the first relay mode and the second relay mode (Hu: fig. 6, 12).

72. The method of claim 61, wherein the relay node determines the mode of operation based on at least one of: uplink measurements for one or more signals transmitted by a user equipment (UE) or a second relay node, downlink measurements reported by the UE or the second relay node, a quality of service (QoS) requirement for the UE, or a topology of a backhaul network (Hu: fig. 6, 12).

73. The method of claim 61, wherein the first relay mode or the second relay mode is a default mode for the relay node (Hu: fig. 6, 12).

(Hu: fig. 6 [0085]).

75. The method of claim 61, wherein the relay node receives an allocation of resources from the base station based at least in part on the determined mode of operation for the relay node, wherein at least one of a communicate rate, the resources, or a serving beam are based on the determined mode of operation for the relay node (Hu: fig. 6, unit 607, fig. 14 [0128]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu US 20190281644 in view of Passad 8,976,806

(Hu: fig. 6 [0085]).
Pasad further teaches dynamic control information (Pasad: col. 15, lines 21-30) In order to make UL/DL scheduling in either the backhaul link or access link more flexible.
Thus, it would have been obvious to one ordinary skill in the art before filing the claim invention to include the above limitation into Hu’s invention In order to make UL/DL scheduling in either the backhaul link or access link more flexible, as taught by Pasad.

65. The method of claim 62, wherein the information includes an indication of the mode of operation that is received from the base station in semi-static control information (Hu: fig. 6 [0085]; Pasad: col. 15, lines 21-30).

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu US 20190281644 in view of Bulakci US 20190335388

67. The method of claim 61, wherein the first relay mode comprises an amplify and forward mode for full duplex communication and the second relay mode comprises a decode and forward mode for half-duplex communication (Hu: fig. 6 [0014, 0016, 0028, 0032]).
Bulakci further teaches wherein the first relay mode comprises an amplify and forward mode for full duplex communication and the second relay mode comprises a decode and forward mode for half-duplex communication (Bulakci: [0147]) in order to make the system more efficient.


Regarding claims 76-120, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 61-75, where the difference used is a “apparatus, non-transitory & wireless device” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415